DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “markings that define a signature of a material removal procedure” in claims 1 and 7, and the “scores, scratches or patterns representative of the material removal procedure” in claims 4 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite “markings that define a signature of a material removal procedure.” However, it is unclear what structure is required such that a marking “defines a signature of a material removal procedure.” Specifically, it is unclear if the marking is merely intended to be a result of a manufacturing process, or if there is intended to be some specific structure required for the marking, or an intended use of the marking. Alternatively, the claimed markings could be made in a manner to be utilized during a material removal procedure, among other possibilities. Moreover, as any “marking” that has a different structure from that of the color filter layers could be “a signature of a material removal procedure,” the metes and bounds of the claim are unclear, as it is impossible to discern what structures are encompassed by the claims.

For the purposes of examination, any molding compound with a different structure than the optical filters will be interpreted as reading on the claimed limitations.
Claims 2-6 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim; and claims 8-13 are rejected as being dependent upon claim 7 and failing to cure the deficiencies of the rejected base claim.
Claims 4 and 11 recite “scores, scratches, or patterns representative of the material removal procedure.” However, it is unclear what structure is required such that “scores scratches, or patterns” are “representative of the material removal procedure.” It is unclear whether the scores, scratches, or patterns should be formed in a material removal procedure that is not claimed and has already occurred, or if they are intended to define a further procedure that utilizes the color filter. As such, it is unclear what structure is required by the claims.
Claims 5 and 12 are rejected as being dependent upon claims 4 and 11, respectively, and failing to cure the deficiencies of the rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mathai et al. (PCT-Pub No. WO 2016/099531 A1; hereinafter – “Mathai”).
Regarding claim 1, Mathai teaches an array of optical filters having a front side and a back side comprising:
a first optical filter (312) comprising a first substrate having a back surface coincident with the back side of the array and a first filter layer having a front surface coincident with the front side of the array, the first optical filter having a first sidewall extending from the front side to the back side, the first optical filter configured to pass a first range of optical wavelengths (See e.g. Fig. 3; Paragraphs 0015 and 0024-0026);
a second optical filter (314) comprising a second substrate having a back surface coincident with the back side of the array and a second filter layer having a front surface coincident with the front side of the array, the second optical filter having a second sidewall extending from the front side to the back side, the second optical filter configured to pass a second range of optical wavelengths different from the first range (See e.g. Fig. 3; Paragraphs 0015 and 0024-0026); and
a molding compound (332) between the first sidewall of the first optical filter and the second sidewall of the second optical filter, the molding compound being coplanar with the front surfaces of the 
wherein that the back surfaces of the first and second substrates and a back side of the molding compound comprise markings that define a signature of a material removal procedure (See e.g. Fig. 3; Paragraphs 0024-0026).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Mathai teaches an epoxy molding compound separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Mathai anticipates the claim.
Regarding claim 4, Mathai teaches the array of optical filters of claim 1, as above.
Mathai further teaches that the back surfaces of the first and second substrates and a back side of the molding compound comprise patterns representative of the material removal procedure (See e.g. Fig. 3; Paragraphs 0024-0026).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Mathai teaches an epoxy molding compound separating the filters which forms a “pattern” as required by the claim and satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Mathai anticipates the claim.
Regarding claim 5, Mathai teaches the array of optical filters of claim 4, as above.
Mathai further teaches that the markings define a signature of a grinding procedure (See e.g. Fig. 3; Paragraphs 0024-0026).
Additionally, regarding the limitation that the markings “define a signature of a grinding procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Mathai teaches an epoxy molding compound separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Mathai anticipates the claim.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (U.S. Patent No. 4,741,963; hereinafter – “Wada”).
Regarding claim 1, Wada teaches an array of optical filters having a front side and a back side comprising:
a first optical filter (RF) comprising a first substrate having a back surface coincident with the back side of the array and a first filter layer having a front surface coincident with the front side of the array, the first optical filter having a first sidewall extending from the front side to the back side, the first optical filter configured to pass a first range of optical wavelengths (See e.g. Fig. 4a; C. 5, L. 55 – C. 6, L. 40);
a second optical filter (GF) comprising a second substrate having a back surface coincident with the back side of the array and a second filter layer having a front surface coincident with the front side of the array, the second optical filter having a second sidewall extending from the front side to the back side, the second optical filter configured to pass a second range of optical wavelengths different from the first range (See e.g. Fig. 4a; C. 5, L. 55 – C. 6, L. 40); and

wherein the back surfaces of the first and second substrates and a back side of the molding compound comprise markings that define a signature of a material removal procedure (See e.g. Fig. 4a; C. 6, L. 41-48).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Wada teaches a black absorbing layer separating the filters which can be formed by a material removal process such as a lithography process and satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Wada anticipates the claim.
Regarding claim 2, Wada teaches the array of optical filters of claim 1, as above.
Wada further teaches that the first substrate comprises glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Regarding claim 3, Wada teaches the array of optical filters of claim 1, as above.
Wada further teaches that the second substrate comprises glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Regarding claim 4, Wada teaches the array of optical filters of claim 1, as above.
Wada further teaches that the back surfaces of the first and second substrates and a back side of the molding compound comprise patterns representative of the material removal procedure (See e.g. Fig. 4a; C. 6, L. 41-48).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Wada teaches a black absorbing layer forming a pattern separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Wada anticipates the claim.
Regarding claim 5, Wada teaches the array of optical filters of claim 4, as above.
Wada further teaches that the markings define a signature of a grinding procedure (See e.g. Fig. 4a; C. 6, L. 41-48).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Wada teaches a black absorbing layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Wada anticipates the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-5 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Mathai in view of Chen (U.S. PG-Pub No. 2007/0154819).
Regarding claim 1, Mathai teaches an array of optical filters having a front side and a back side comprising:
a first optical filter (312) comprising a first substrate having a back surface coincident with the back side of the array and a first filter layer having a front surface coincident with the front side of the array, the first optical filter having a first sidewall extending from the front side to the back side, the first optical filter configured to pass a first range of optical wavelengths (See e.g. Fig. 3; Paragraphs 0015 and 0024-0026);
a second optical filter (314) comprising a second substrate having a back surface coincident with the back side of the array and a second filter layer having a front surface coincident with the front side of the array, the second optical filter having a second sidewall extending from the front side to the back side, the second optical filter configured to pass a second range of optical wavelengths different from the first range (See e.g. Fig. 3; Paragraphs 0015 and 0024-0026); and
a molding compound (332) between the first sidewall of the first optical filter and the second sidewall of the second optical filter, the molding compound being coplanar with the front surfaces of the first and second optical filter layers and being coplanar with the back surfaces of the first and second substrates (See e.g. Fig. 3; Paragraphs 0024-0026),

Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Mathai teaches an epoxy molding compound separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Mathai anticipates the claim.
Although Mathai teaches a structure reading on the broadest reasonable interpretation of the claimed markings, Examiner further submits Chen.
Chen teaches a color filter substrate and fabricating method thereof comprising optical filters (130) with first and second substrate and a molding compound (120), wherein the back surfaces of the first and second substrates and a back side of the molding compound comprise markings (122) that define a signature of a material removal procedure (See Figs. 1-3; Paragraphs 0035-0039, e.g. Paragraph 
Chen teaches these markings that define a signature of a material removal procedure “so that the worker can identify the manufacturer or product model of the color filter substrate by eyeballing” and “so that no additional fabricating process is needed” (Paragraph 0022) to reduce “the cost and labor hours” (Paragraph 0006).
Therefore, even if Mathai did not disclose the required structure of the markings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the array of optical filters of Mathai with the markings that define a signature of a material removal procedure taught by Chen “so that the worker can identify the manufacturer or product model of the color filter substrate by eyeballing” and “so that no additional fabricating process is needed” to reduce “the cost and labor hours” (Paragraphs 0006 and 0022), and since such a modification merely amounts to an aesthetic design choice of the array of optical filters and it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 4, Mathai in view of Chen teaches the array of optical filters of claim 1, as above.
Mathai further teaches that the back surfaces of the first and second substrates and a back side of the molding compound comprise patterns representative of the material removal procedure (See e.g. Fig. 3; Paragraphs 0024-0026).

Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Mathai teaches an epoxy molding compound separating the filters which forms a “pattern” as required by the claim and satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Mathai anticipates the claim.
Regarding claim 5, Mathai in view of Chen teaches the array of optical filters of claim 4, as above.
Mathai further teaches that the markings define a signature of a grinding procedure (See e.g. Fig. 3; Paragraphs 0024-0026).
Additionally, Chen further teaches that the markings define a signature of a grinding procedure (See Figs. 1-3; Paragraphs 0035-0039).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Mathai teaches an epoxy molding compound separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Mathai anticipates the claim.
Claim(s) 1-5 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Chen.
Regarding claim 1, Wada teaches an array of optical filters having a front side and a back side comprising:
a first optical filter (RF) comprising a first substrate having a back surface coincident with the back side of the array and a first filter layer having a front surface coincident with the front side of the array, the first optical filter having a first sidewall extending from the front side to the back side, the first optical filter configured to pass a first range of optical wavelengths (See e.g. Fig. 4a; C. 5, L. 55 – C. 6, L. 40);

a molding compound (BM) between the first sidewall of the first optical filter and the second sidewall of the second optical filter, the molding compound being coplanar with the front surfaces of the first and second optical filter layers and being coplanar with the back surfaces of the first and second substrates (See e.g. Fig. 4a; C. 6, L. 41-48),
wherein the back surfaces of the first and second substrates and a back side of the molding compound comprise markings that define a signature of a material removal procedure (See e.g. Fig. 4a; C. 6, L. 41-48).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Wada teaches a black absorbing layer separating 
Although Wada teaches a structure reading on the broadest reasonable interpretation of the claimed markings, Examiner further submits Chen.
Chen teaches a color filter substrate and fabricating method thereof comprising optical filters (130) with first and second substrate and a molding compound (120), wherein the back surfaces of the first and second substrates and a back side of the molding compound comprise markings (122) that define a signature of a material removal procedure (See Figs. 1-3; Paragraphs 0035-0039, e.g. Paragraph 0035: “he identified mark 122 may also be the cutting angle of the black matrix layer 120, and the specific ratio of the two sides of the cutting angle can also represent the manufacturer or product model as shown in FIG. 2F”).
Chen teaches these markings that define a signature of a material removal procedure “so that the worker can identify the manufacturer or product model of the color filter substrate by eyeballing” and “so that no additional fabricating process is needed” (Paragraph 0022) to reduce “the cost and labor hours” (Paragraph 0006).
Therefore, even if Wada did not disclose the required structure of the markings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the array of optical filters of Wada with the markings that define a signature of a material removal procedure taught by Chen “so that the worker can identify the manufacturer or product model of the color filter substrate by eyeballing” and “so that no additional fabricating process is needed” to reduce “the cost and labor hours” (Paragraphs 0006 and 0022), and since such a modification merely amounts to an aesthetic design choice of the array of optical filters and it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 2, Wada in view of Chen teaches the array of optical filters of claim 1, as above.
Wada further teaches that the first substrate comprises glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Regarding claim 3, Wada in view of Chen teaches the array of optical filters of claim 1, as above.
Wada further teaches that the second substrate comprises glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Regarding claim 4, Wada in view of Chen teaches the array of optical filters of claim 1, as above.
Wada further teaches that the back surfaces of the first and second substrates and a back side of the molding compound comprise patterns representative of the material removal procedure (See e.g. Fig. 4a; C. 6, L. 41-48).
Furthermore, Chen further teaches that the back surfaces of the first and second substrates and a back side of the molding compound comprise patterns representative of the material removal procedure (Paragraphs 0010, 0032-0033, and 0035-0039).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 
Regarding claim 5, Wada in view of Chen teaches the array of optical filters of claim 4, as above.
Wada further teaches that the markings define a signature of a grinding procedure (See e.g. Fig. 4a; C. 6, L. 41-48).
Additionally, Chen further teaches that the markings define a signature of a grinding procedure (See Figs. 1-3; Paragraphs 0035-0039).
Additionally, regarding the limitation that the markings “define a signature of a grinding procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Wada teaches a black absorbing layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Wada anticipates the claim.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathai or Mathai in view of Chen as applied to claim 1 above, and further in view of Wada.
Regarding claim 2, Mathai or Mathai in view of Chen teaches the array of optical filters of claim 1, as above.
Mathai further teaches additional substrates and elements that can be made of glass (Paragraphs 0021 and 0027), but fails to explicitly disclose that the first substrate comprises glass.
However, Wada teaches an optical filter comprising a first optical filter (RF) having a substrate made of glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Wada teaches glass as a suitable material that “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” (C. 5, L. 61-67) to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device” (C. 2, L. 44-53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the array of optical filters of Mathai such that the substrate is made of glass as suggested by Wada such that it “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device,” as in Wada (C. 2, L. 44-53; C. 5, L. 61-67), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 3, Mathai or Mathai in view of Chen teaches the array of optical filters of claim 1, as above.
Mathai further teaches additional substrates and elements that can be made of glass (Paragraphs 0021 and 0027), but fails to explicitly disclose that the second substrate comprises glass.
However, Wada teaches an optical filter comprising a second optical filter (GF) having a substrate made of glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Wada teaches glass as a suitable material that “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” (C. 5, L. 61-67) to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device” (C. 2, L. 44-53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the array of optical filters of Mathai such that the substrate is made of glass as suggested by Wada such that it “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device,” as in Wada (C. 2, L. 44-53; C. 5, L. 61-67), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathai, Mathai in view of Chen, Wada, or Wada in view of Chen, and further in view of Kawaguchi et al. (U.S. Patent No. 7,294,439; hereinafter – “Kawaguchi”).
Regarding claim 6, Mathai, Mathai in view of Chen, Wada, and Wada in view of Chen each teaches the array of optical filters of claim 1, as above.
Mathai and Wada fail to explicitly disclose that the molding compound has a thickness from the front side of the array of optical filters to the back side of the array of optical filters in a range of 50 μm to 500 μm.
However, Kawaguchi teaches an array of optical filters having a molding compound (5) deposited on a sidewall of the optical filters (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46), wherein the molding compound has a thickness from the front side of the optical filter layer to the back side of the optically transparent substrate in a range of greater than 5 μm (C. 6, L. 15-23).
Kawaguchi teaches that the molding compound has a thickness of greater than 5 μm such that “color-converted output light of a desired intensity can be obtained” (C. 6, L. 15-23) in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning” (C. 2, L. 27-29).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Mathai or Wada such that the molding compound has a thickness in the claimed range of 50 μm to 500 μm as suggested by Kawaguchi such that “color-converted output light of a desired intensity can be obtained” in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning,” as in Kawaguchi (C. 2, L. 27-29; C. 6, L. 15-23), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would merely require a change of size of the elements that is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim(s) 7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (U.S. Patent No. 7,294,439; hereinafter – “Kawaguchi”).
Regarding claim 7, Kawaguchi teaches an optical filter comprising:
an optically transparent substrate (4, 4R) having a front side and a back side (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46);
an optical filter layer (2R) on the front side of the optically transparent substrate (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46); and
a molding compound (5) deposited on a sidewall of the optically transparent substrate and a sidewall of the optical filter layer, the molding compound comprising a different material from a material of the optically transparent substrate (C. 6, L. 63 – C. 7, L. 6; C. 8, L. 54 – C. 9, L. 6), the molding compound being coplanar with the back side of the optically transparent substrate and a front side of the optical filter layer (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46),
wherein the molding compound has a thickness from the front side of the optical filter layer to the back side of the optically transparent substrate in a range of greater than 5 μm (C. 6, L. 15-23)
wherein the back side of the optically transparent substrate and a back side of the molding compound comprise markings that define a signature of a material removal procedure (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Kawaguchi teaches that the molding compound has a thickness of greater than 5 μm such that “color-converted output light of a desired intensity can be obtained” (C. 6, L. 15-23) in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning” (C. 2, L. 27-29).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Kawaguchi such that the molding compound has a In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would merely require a change of size of the elements that is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Kawaguchi teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Kawaguchi anticipates the claim.
Regarding claim 9, Kawaguchi teaches an array of optical filters, the array comprising the optical filter of claim 7, as above.
Kawaguchi further teaches that the array comprises a second optical filter having a second optically transparent substrate (4G) and a second optical filter layer (2G), the second optical filter laterally spaced from the optical filter with the molding compound intervening between the optical filter and the second optical filter (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Regarding claim 10¸Kawaguchi teaches the array of claim 9, as above.
Kawaguchi further teaches that a back side of the second optically transparent substrate being coplanar with the back side of the optically transparent substrate (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Regarding claim 11, Kawaguchi teaches the optical filter of claim 7, as above.
Kawaguchi further teaches that the back side of the optically transparent substrate and a back side of the molding compound comprise scores, scratches, or patterns representative of a signature of a material removal procedure (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Kawaguchi teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Kawaguchi anticipates the claim.
Regarding claim 12, Kawaguchi teaches the optical filter of claim 11, as above.
Kawaguchi further teaches that the scores, scratches, or patterns define a signature of a grinding procedure (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Additionally, regarding the limitation that the markings “define a signature of a grinding procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Kawaguchi teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the 
Regarding claim 13, Kawaguchi teaches the optical filter of claim 7, as above.
Kawaguchi further teaches that the front side of the optical filter layer and the backside of the optically transparent substrate are exposed, and wherein the molding compound completely surrounds the sidewall of the optical filter layer and the optically transparent substrate (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Claim(s) 7 and 9-13 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi in view of Chen.
Regarding claim 7, Kawaguchi teaches an optical filter comprising:
an optically transparent substrate (4, 4R) having a front side and a back side (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46);
an optical filter layer (2R) on the front side of the optically transparent substrate (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46); and
a molding compound (5) deposited on a sidewall of the optically transparent substrate and a sidewall of the optical filter layer, the molding compound comprising a different material from a material of the optically transparent substrate (C. 6, L. 63 – C. 7, L. 6; C. 8, L. 54 – C. 9, L. 6), the molding compound being coplanar with the back side of the optically transparent substrate and a front side of the optical filter layer (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46),
wherein the molding compound has a thickness from the front side of the optical filter layer to the back side of the optically transparent substrate in a range of greater than 5 μm (C. 6, L. 15-23)

Kawaguchi teaches that the molding compound has a thickness of greater than 5 μm such that “color-converted output light of a desired intensity can be obtained” (C. 6, L. 15-23) in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning” (C. 2, L. 27-29).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Kawaguchi such that the molding compound has a thickness in the claimed range of 50 μm to 500 μm such that “color-converted output light of a desired intensity can be obtained” in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning,” as in Kawaguchi (C. 2, L. 27-29; C. 6, L. 15-23), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would merely require a change of size of the elements that is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Kawaguchi teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Kawaguchi anticipates the claim.
Although Kawaguchi teaches a structure reading on the broadest reasonable interpretation of the claimed markings, Examiner further submits Chen.
Chen teaches a color filter substrate and fabricating method thereof comprising optical filters (130) with first and second substrate and a molding compound (120), wherein the back surfaces of the first and second substrates and a back side of the molding compound comprise markings (122) that define a signature of a material removal procedure (See Figs. 1-3; Paragraphs 0035-0039, e.g. Paragraph 0035: “he identified mark 122 may also be the cutting angle of the black matrix layer 120, and the specific ratio of the two sides of the cutting angle can also represent the manufacturer or product model as shown in FIG. 2F”).
Chen teaches these markings that define a signature of a material removal procedure “so that the worker can identify the manufacturer or product model of the color filter substrate by eyeballing” and “so that no additional fabricating process is needed” (Paragraph 0022) to reduce “the cost and labor hours” (Paragraph 0006).
Therefore, even if Kawaguchi did not disclose the required structure of the markings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Kawaguchi with the markings that define a signature of a In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 9, Kawaguchi in view of Chen teaches an array of optical filters, the array comprising the optical filter of claim 7, as above.
Kawaguchi further teaches that the array comprises a second optical filter having a second optically transparent substrate (4G) and a second optical filter layer (2G), the second optical filter laterally spaced from the optical filter with the molding compound intervening between the optical filter and the second optical filter (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Regarding claim 10¸Kawaguchi in view of Chen teaches the array of claim 9, as above.
Kawaguchi further teaches that a back side of the second optically transparent substrate being coplanar with the back side of the optically transparent substrate (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Regarding claim 11, Kawaguchi in view of Chen teaches the optical filter of claim 7, as above.
Kawaguchi further teaches that the back side of the optically transparent substrate and a back side of the molding compound comprise scores, scratches, or patterns representative of a signature of a material removal procedure (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).

Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Kawaguchi teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Kawaguchi anticipates the claim.
Regarding claim 12, Kawaguchi in view of Chen teaches the optical filter of claim 11, as above.
Kawaguchi further teaches that the scores, scratches, or patterns define a signature of a grinding procedure (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Additionally, Chen further teaches that the markings define a signature of a grinding procedure (See Figs. 1-3; Paragraphs 0035-0039).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Kawaguchi teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Kawaguchi anticipates the claim.
Regarding claim 13, Kawaguchi in view of Chen teaches the optical filter of claim 7, as above.
Kawaguchi further teaches that the front side of the optical filter layer and the backside of the optically transparent substrate are exposed, and wherein the molding compound completely surrounds the sidewall of the optical filter layer and the optically transparent substrate (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi or Kawaguchi in view of Chen, as applied to claim 7 above, and further in view of Wada.
Regarding claim 8, Kawaguchi or Kawaguchi in view of Chen teaches the optical filter of claim 7, as above.

However, Wada teaches an optical filter comprising a first optical filter (RF) having an optically transparent substrate made of glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Wada teaches glass as a suitable material that “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” (C. 5, L. 61-67) to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device” (C. 2, L. 44-53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the array of optical filters of Kawaguchi such that the substrate is made of glass as suggested by Wada such that it “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device,” as in Wada (C. 2, L. 44-53; C. 5, L. 61-67), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim(s) 7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (U.S. Patent No. 6,068,953; hereinafter – “Matsumoto”) in view of Kawaguchi.
Regarding claim 7, Matsumoto teaches an optical filter comprising:
an optically transparent substrate (12) having a front side and a back side (See e.g. Fig. 1; C. 4, L. 54-67);

a molding compound (14) deposited on a sidewall of the optically transparent substrate and a sidewall of the optical filter layer, the molding compound comprising a different material from a material of the optically transparent substrate (C. 4, L. 54 – C. 5, L. 21), the molding compound being coplanar with the back side of the optically transparent substrate and a front side of the optical filter layer (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21)
wherein the back side of the optically transparent substrate and a back side of the molding compound comprise markings that define a signature of a material removal procedure (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Matsumoto teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the 
Matsumoto fails to explicitly disclose that the molding compound has a thickness from the front side of the array of optical filters to the back side of the array of optical filters in a range of 50 μm to 500 μm.
However, Kawaguchi teaches an array of optical filters having a molding compound (5) deposited on a sidewall of the optical filters (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46), wherein the molding compound has a thickness from the front side of the optical filter layer to the back side of the optically transparent substrate in a range of greater than 5 μm (C. 6, L. 15-23).
Kawaguchi teaches that the molding compound has a thickness of greater than 5 μm such that “color-converted output light of a desired intensity can be obtained” (C. 6, L. 15-23) in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning” (C. 2, L. 27-29).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Matsumoto such that the molding compound has a thickness in the claimed range of 50 μm to 500 μm as suggested by Kawaguchi such that “color-converted output light of a desired intensity can be obtained” in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning,” as in Kawaguchi (C. 2, L. 27-29; C. 6, L. 15-23), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would merely require a change of size of the elements that is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 9, Matsumoto in view of Kawaguchi teaches an array of optical filters, the array comprising the optical filter of claim 7, as above.
Matsumoto further teaches that the array comprises a second optical filter having a second optically transparent substrate (12) and a second optical filter layer (13), the second optical filter laterally spaced from the optical filter with the molding compound (14) intervening between the optical filter and the second optical filter (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Regarding claim 10¸ Matsumoto in view of Kawaguchi teaches the array of claim 9, as above.
Matsumoto further teaches that a back side of the second optically transparent substrate being coplanar with the back side of the optically transparent substrate (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Regarding claim 11, Matsumoto in view of Kawaguchi teaches the optical filter of claim 7, as above.
Matsumoto further teaches that the back side of the optically transparent substrate and a back side of the molding compound comprise scores, scratches, or patterns representative of a material removal procedure (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Matsumoto teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Matsumoto anticipates the claim.
Regarding claim 12, Matsumoto in view of Kawaguchi teaches the optical filter of claim 11, as above.
Matsumoto further teaches that the scores, scratches, or patterns define a signature of a grinding procedure (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Additionally, regarding the limitation that the markings “define a signature of a grinding procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Matsumoto teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the 
Regarding claim 13, Matsumoto in view of Kawaguchi teaches the optical filter of claim 7, as above.
Matsumoto further teaches that the front side of the optical filter layer and the backside of the optically transparent substrate are exposed, and wherein the molding compound completely surrounds the sidewall of the optical filter layer and the optically transparent substrate (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Claim(s) 7 and 9-13 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Kawaguchi and Chen.
Regarding claim 7, Matsumoto teaches an optical filter comprising:
an optically transparent substrate (12) having a front side and a back side (See e.g. Fig. 1; C. 4, L. 54-67);
an optical filter layer (13) on the front side of the optically transparent substrate (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-11); and
a molding compound (14) deposited on a sidewall of the optically transparent substrate and a sidewall of the optical filter layer, the molding compound comprising a different material from a material of the optically transparent substrate (C. 4, L. 54 – C. 5, L. 21), the molding compound being coplanar with the back side of the optically transparent substrate and a front side of the optical filter layer (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21)
wherein the back side of the optically transparent substrate and a back side of the molding compound comprise markings that define a signature of a material removal procedure (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Matsumoto teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Matsumoto anticipates the claim.
Matsumoto fails to explicitly disclose that the molding compound has a thickness from the front side of the array of optical filters to the back side of the array of optical filters in a range of 50 μm to 500 μm.
However, Kawaguchi teaches an array of optical filters having a molding compound (5) deposited on a sidewall of the optical filters (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46), wherein the molding compound has a thickness from the front side of the optical filter layer to the back side of the optically transparent substrate in a range of greater than 5 μm (C. 6, L. 15-23).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Matsumoto such that the molding compound has a thickness in the claimed range of 50 μm to 500 μm as suggested by Kawaguchi such that “color-converted output light of a desired intensity can be obtained” in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning,” as in Kawaguchi (C. 2, L. 27-29; C. 6, L. 15-23), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would merely require a change of size of the elements that is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Although Matsumoto teaches a structure reading on the broadest reasonable interpretation of the claimed markings, Examiner further submits Chen.
Chen teaches a color filter substrate and fabricating method thereof comprising optical filters (130) with first and second substrate and a molding compound (120), wherein the back surfaces of the first and second substrates and a back side of the molding compound comprise markings (122) that define a signature of a material removal procedure (See Figs. 1-3; Paragraphs 0035-0039, e.g. Paragraph 0035: “he identified mark 122 may also be the cutting angle of the black matrix layer 120, and the specific ratio of the two sides of the cutting angle can also represent the manufacturer or product model as shown in FIG. 2F”).

Therefore, even if Matsumoto did not disclose the required structure of the markings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Matsumoto with the markings that define a signature of a material removal procedure taught by Chen “so that the worker can identify the manufacturer or product model of the color filter substrate by eyeballing” and “so that no additional fabricating process is needed” to reduce “the cost and labor hours” (Paragraphs 0006 and 0022), and since such a modification merely amounts to an aesthetic design choice of the array of optical filters and it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 9, Matsumoto in view of Kawaguchi and Chen teaches an array of optical filters, the array comprising the optical filter of claim 7, as above.
Matsumoto further teaches that the array comprises a second optical filter having a second optically transparent substrate (12) and a second optical filter layer (13), the second optical filter laterally spaced from the optical filter with the molding compound (14) intervening between the optical filter and the second optical filter (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Regarding claim 10¸ Matsumoto in view of Kawaguchi and Chen teaches the array of claim 9, as above.

Regarding claim 11, Matsumoto in view of Kawaguchi and Chen teaches the optical filter of claim 7, as above.
Matsumoto further teaches that the back side of the optically transparent substrate and a back side of the molding compound comprise scores, scratches, or patterns representative of a material removal procedure (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Furthermore, Chen further teaches that the back surfaces of the first and second substrates and a back side of the molding compound comprise patterns representative of the material removal procedure (Paragraphs 0010, 0032-0033, and 0035-0039).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Matsumoto teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the 
Regarding claim 12, Matsumoto in view of Kawaguchi and Chen teaches the optical filter of claim 11, as above.
Matsumoto further teaches that the scores, scratches, or patterns define a signature of a grinding procedure (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Additionally, Chen further teaches that the markings define a signature of a grinding procedure (See Figs. 1-3; Paragraphs 0035-0039).
Additionally, regarding the limitation that the markings “define a signature of a grinding procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Matsumoto teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Matsumoto anticipates the claim.
Regarding claim 13, Matsumoto in view of Kawaguchi and Chen teaches the optical filter of claim 7, as above.
Matsumoto further teaches that the front side of the optical filter layer and the backside of the optically transparent substrate are exposed, and wherein the molding compound completely surrounds the sidewall of the optical filter layer and the optically transparent substrate (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Kawaguchi or Matsumoto in view of Kawaguchi and Chen, as applied to claim 7 above, and further in view of Wada.
Regarding claim 8, Matsumoto in view of Kawaguchi, or Matsumoto in view of Kawaguchi and Chen, teaches the optical filter of claim 7, as above.
Kawaguchi further teaches additional substrates and elements that can be made of glass (C. 4, L. 32-43), but Matsumoto and Kawaguchi fail to explicitly disclose that the optically transparent substrate comprises glass.
However, Wada teaches an optical filter comprising a first optical filter (RF) having an optically transparent substrate made of glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Wada teaches glass as a suitable material that “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” (C. 5, L. 61-67) to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device” (C. 2, L. 44-53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the array of optical filters of Matsumoto such that the substrate is made of glass as suggested by Wada such that it “can endure the high temperature heat treatment of the sealing In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Response to Arguments
Applicant's arguments, see pages 6-7, filed 02/07/2022, with respect to the rejection(s) of claims 1, 4-5, 7, and 11-12 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.
Applicant argues that “a skilled artisan would know that ‘markings that define a signature of a material removal procedure’ are structural characteristics, and that the skilled artisan would know, from inspecting the structures of a substrate and a molding compound, whether the substrate and the molding compound comprise the markings that define a signature of a removal procedure” and that “the specification sufficiently describes the features at issue in the present rejections such that the features are not indefinite.” However, Examiner respectfully disagrees.
Specifically, although the specification provides some examples of what might be considered “markings that define a signature of a material removal procedure,” it is unclear what is actually encompassed by this claim limitation, and the metes and bounds are unclear. No specific structure is provided in the claims as to what constitutes such a marking, and one of ordinary skill in the art would not be able to ascertain all of the various possible structures that are encompassed by the claimed markings. For example, unintended debris left over from a material removal process could read on the claimed markings, or even an intentional pattern formed by a lithographic or etching process would read on such markings.

As a non-limiting example, Mathai teaches that “absorbing bonding material 331, 332, 333, 334, 335 can be positioned between the first substrate 310 and the second substrate 320 in areas not occupied by one of the filters 312, 314, 316, 318.” (Paragraph 0026). This absorbing bonding material is explicitly provided in areas not occupied by the filters, and thus forms a pattern which reads on the required structure of the claimed “markings.” Thus, the absorbing bonding materials themselves are the claimed markings. Moreover, in order to form the disclosed bonding material, multiple apertures are formed within a material to form the filters (See e.g. Paragraph 0028). In other words, material must be removed to form the filters, and in the removal of material, the absorbing bonding materials are formed between the filters. However, Applicant has argued that this structure of Mathai is not a marking signature of a removal procedure. Thus, the metes and bounds of the claimed markings are unclear.
It is unclear what should actually be construed as the claimed markings and thus, Examiner maintains that the claimed limitations are indefinite.
Moreover, it is unclear whether the markings should be structural features made by some unclaimed method for forming the filter, or whether the markings should indicate something to a future process that utilizes the filter. Thus, even in the case of “scores, scratches, or patterns” it is unclear how these are specifically required to be the claimed “markings.”
Applicant's arguments, see pages 7-11, filed 02/07/2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102 in view of Mathai have been fully considered but they are not persuasive.

Specifically, Mathai explicitly teaches that each of the filters are formed together in parallel between two structures which are bonded together (Paragraphs 0015 and 0024-0025). As all of these filters are formed in parallel between two bonded structures, they necessarily have coincident front and back surfaces, and Mathai reads on the claimed limitation.
Applicant further argues that “Mathai does not disclose or suggest that surfaces of the absorbing bonding material 332 comprises markings that define a signature of a material removal procedure.” However, Examiner respectfully disagrees.
Specifically, Mathai teaches that “absorbing bonding material 331, 332, 333, 334, 335 can be positioned between the first substrate 310 and the second substrate 320 in areas not occupied by one of the filters 312, 314, 316, 318.” (Paragraph 0026). This absorbing bonding material is explicitly provided in areas not occupied by the filters, and thus forms a pattern which reads on the required structure of the claimed “markings.” Thus, the absorbing bonding materials themselves are the claimed markings.
Moreover, in order to form the disclosed bonding material, multiple apertures are formed within a material to form the filters (See e.g. Paragraph 0028). In other words, material must be removed to form the filters, and in the removal of material, the absorbing bonding materials are formed between the filters. Thus, the pattern formed by the absorbing bonding material of Mathai clearly reads on the broadest reasonable interpretation of the claimed “markings that define a signature of a material removal procedure” and Examiner maintains that the limitations are met by the prior art.

Applicant's arguments, see pages 12-14, filed 02/07/2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102 in view of Wada have been fully considered but they are not persuasive.
Applicant argues that “Wada does not disclose or suggest that the filter for red light RF comprises a substrate that has a back surface coincident with a back side of an array of optical filters and a filter layer that has a front surface coincident with a front side of the array of optical filters.” However, Examiner respectfully disagrees.
Specifically, Wada explicitly teaches that each of the filters are formed together in parallel between two structures which are bonded together (See e.g. Fig. 4a; C. 5, L. 55 – C. 6, L. 40). As all of these filters are formed in parallel between two bonded structures, they necessarily have coincident front and back surfaces, and Mathai reads on the claimed limitation.
Applicant further argues that “Wada does not disclose or suggest that surfaces of the black matrix BM comprise markings that define a signature of a material removal procedure.” However, Examiner respectfully disagrees.
Specifically, the black matrix itself forms a pattern as a result of a material removal procedure, and reads on the claimed markings. To be clear, Wada teaches a black matrix that is formed between filter portions during a process that includes utilizing a photoresist for removing a film for etching and exposing. As such, the black matrix forming a pattern between the filters clearly requires all of the structural requirements of the claim (i.e. it forms a pattern as in dependent claims) and is formed in a process that includes removal of material. Thus, the pattern formed by the black matrix of Wada clearly reads on the broadest reasonable interpretation of the claimed “markings that define a signature of a material removal procedure” and Examiner maintains that the limitations are met by the prior art.

Applicant's arguments, see pages 15-16, filed 02/07/2022, with respect to the rejection(s) of claim 7 under 35 U.S.C. 103 in view of Kawaguchi have been fully considered but they are not persuasive.
Applicant argues that “Kawaguchi does not disclose or suggest that the color converting layer 4 and the flattening layer 5 comprise markings that define a signature of a material removal procedure.” However, Examiner respectfully disagrees.
Specifically, Kawaguchi teaches that the color filter layer 2 “function as a mask during patterning of the colorant layer 3 to form color-converting layers 4” (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46). As such, given the disclosed patterning process of Kawaguchi, the layers 4 and 5 comprise markings representative of the patterning process, and thus read on the claimed limitations.
Nevertheless, Examiner further submits reference Chen. Applicant’s arguments have been fully considered but are additionally moot upon further consideration and a new ground(s) of rejection made in view of Kawaguchi and Chen.
Applicant's arguments, see page 16, filed 02/07/2022, with respect to the rejection(s) of claim 7 under 35 U.S.C. 103 in view of Matsumoto and Kawaguchi have been fully considered but they are not persuasive.
Applicant argues that “Matsumoto does not disclose or suggest that the transparent conductive layer 12 and the transparent resin material 14 comprise markings that define a signature of a material removal procedure.” However, Examiner respectfully disagrees.
and predetermined portions of the photoresist layer is then removed through conventional photolithography processes to thereby form a photoresist pattern.” Then, “Using the photoresist pattern as a mask, predetermined portions of the conductive layer 12 are removed through conventional photolithography processes, such as masking and etching operations, to thereby form a plurality of delineated stripes of transparent electrodes 12.” (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21, emphasis add). Therefore, the predetermined portions removed are markings defining a signature of a material removal procedure, and the limitation is met.
Nevertheless, Examiner further submits reference Chen. Applicant’s arguments have been fully considered but are additionally moot upon further consideration and a new ground(s) of rejection made in view of Matsumoto, Kawaguchi, and Chen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sawaki et al. (U.S. Patent Nos. 5,768,023 and 5,648,874) teach an optical apparatus including markings defining a signature of a material removal procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896